FILED
                            NOT FOR PUBLICATION                             SEP 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-50315
                                                      13-50316
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:04-cr-00770-RGK
  v.                                                       2:04-cr-00771-RGK

JAMES S. DAVIS,                                  MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       In these consolidated appeals, James S. Davis appeals from the district

court’s judgments revoking supervised release and the three-month, concurrent

custodial sentences imposed upon revocation. Pursuant to Anders v. California,

386 U.S. 738 (1967), Davis’s counsel has filed a brief stating that there are no

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Davis the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          13-50315 & 13-50316